Title: From John Adams to John Quincy Adams, 22 January 1817
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Jan. 22d. 1817

Last night your Brother brought me your delicious Letter of 29th Octr.
How do you know that Bees and Ants, and even Caterpillars and Cankerworms never enquire into the Why and the “Wherefore”? You cannot prove it.
St. Justin and Dupuis, Dr Priestley and my Neighbour Colman all agree in the Precept “Be good.”
I do not find however, that any of the Popes or their Janisary Loyola, or Luther or Calvin, have been more just And good than Frederick when he “Stole Silesia.”
You are in the Right, You accuse me justly. Sixty five Years at least have I enquired into “the Why and the wherefore; And my Researches have all ended in “Be good.” Do as you would be done by, which is a precept of Benevolence and Charity as well as Justice. This, you See, is much more concise than Montesquieus twelve pages in duodecimo. Before I was 20 Years old I resolved never to be afraid to read any Book. From Hobbes and Mandevill to Diderot and Dupuis I have kept my Resolution! and I repent of none of my Reading. It has all contributed to exalt my Ideas of the Universe and its Auther; and of Man and his Destiny.
I long to be See your Bede’s Uranographia. You must purchase Dupuis’s “Origine de tous les Cultes.” I have read it in 13 Volumes. It is worth twice Grim’s 15. Volumes, The Philosophy of Neither, has Smitten me on the right Cheek, or done me an hundredth part of the Injury that our American Banks have done. Dupuis will employ all your Astronomical and Astrological Knowledge and your Idiological Knowledge too if you have learned any from your Friend Tracy. Your Manilus and all your Greek and Latin will be put in Requisition. I am Still a Spiritualist, in spight of Priestley Grim and Dupuis, and Tracy; and believe a God, a Soul and a future State. I Should with Berkley, call in question the Existence of matter as soon as with Priestly and Dupuis, that of Spirit.
I remember a promising young Gentleman at Passy, whose Preceptor urged him Somewhat closely to translate a latin Work concerning the Heathen Gods; and afterwards at Auteuil to Sketch the Diagrams of Euclids Elements. I recollect the Tædium, the Ennui and the Impatience of the Youth, which was visible enough at times. Nevertheless he translated and projected with no less dexterity for all his Chagrin. I Suspect you have in George Such another Pupil.
To return to Metaphisicks. The Phylosophers Say “Spirit is Chymera” I Say Matter is a Chymera! Spirit is an Hypothesis! Matter is an Hypothesis too and nothing more! We know nothing more! We know nothing of either but Effects. The Essence, the Substance of both is equally inscrutable and unknown to Us. The qualities We know are incompatible with each other. Activity and Inactivity, cannot be qualities of the same Substance at the same time. The same Essence cannot be dead and alive at the Same time. What connection can there be between Ratiocination and a Marble Obelisk? Are Ideas matter? Are Sensations matter? Is Memory matter? Is Reflection matter? What is their Length, Breadth as thickness? Tell me what matters is, and these questions may be soon answered. When the Question was put to D’Alembert in Writing “What is Matter”? He answered in Writing “Je n’en sçais rien.” And every Philosopher must give the same answer. The Hypothesis of a subtil Ether, a thin etherial Flame a fire infinitely more delicate than Light; will not help Us: for if that infinitessimally levigated Substance is matter, the question Still recurs “Who moves it”? An active cause must exist and have always existed. I See no reason, in all the Subtelties of the Phylosophers to hesitate in believing and Adoring the Being and Providence of the God of Abraham and Sir Isaac Newton. I have read Chateaubriand, as well as Dupuis and Eustace.
Your Mother and Louisa have read to me Eustaces classical Tour in Italy.— I consider it as a continuation of Dupuis. Both together constitute, the most comprehensive System of the complication of Imposture and Credulity that the World has yet Seen. The fine Arts, from the earliest to the latest times have been prostituted to Superstition and Despotism. I know you cannot read these tedious Volums at present. Hereafter it may be worth you while,
Love to every one in particular
A.